BlaND, Judge,
specially concurring:
I concur in the conclusion of the majority only because I am of the opinion that taking the trade-marks as a whole the terms “ALKA-SELTZER” and “PEPSO-SELTZER” are not so similar that there would be likelihood of confusion by their concurrent use.
I am out of harmony with the views of the majority which hold-that the words “ALKA” and “PEPSO” are the dominant portions of the respective marks and with the statement, supported by this court’s decision in American Brewing Co., Inc. v. Delatour Beverage Corporation, etc., 26 C. C. P. A. (Patents) 778, 100 F. (2d) 253, to the effect that descriptive words could never constitute the domi/nant portion of a marie. The dominant portion would seem to be that portion which would be most noticeable and would dominate over the other portions of the mark. It is needless to call attention here to the fact that the commerce of our country employs countless marks, the dominant portions of which are descriptive. Usually such a mark indicates origin by reason of the fact that it as a whole is not confusingly similar to other marks. We must look at the mark as a whole. It is true that in doing so we have a right to analyze its different features in order to properly consider the characteristics of the mark.